Citation Nr: 0517251	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-16 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.	Entitlement to service connection for a heart disability.

2.	Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel





INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from May 1993 to March 2000. This matter 
arises before the Board of Veterans' Appeals (Board) from a 
June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which denied the veteran's claim seeking entitlement to 
service connection for a heart condition, characterized as 
paroxysmal atrial fibrillation; and from a July 2004 rating 
decision, which denied entitlement to service connection for 
hypertension.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


REMAND

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and include an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made. See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). 

The veteran contends his blood pressure has fluctuated and 
cites his 130/80 reading during his June 2000 VA examination 
as an indication that his blood pressure level may be 
suggestive of hypertension.

In March 2003, Dr. D.T. of the Central Minnesota Heart Center 
submitted a letter indicating that the veteran is a patient 
of his and has been diagnosed with paroxysmal atrial 
fibrillation, and presently requires significant medical 
management for his condition. The physician indicates that 
after a review of the records, it is his contention that the 
veteran has a past history of hypertension and it is his 
medical opinion that the veteran's atrial fibrillation may be 
a result of his history of hypertension. 

Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. Accordingly, the case is REMANDED for the 
following actions:

1.	Schedule the veteran for a VA cardiovascular 
examination to determine the nature, etiology, 
and extent of any hypertension disability, and 
any heart disability. All indicated tests and 
studies must be performed, and any indicated 
consultations must be scheduled. Hypertension or 
isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least 
three different days. 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004). The claims 
folder must be made available to the examiner 
for review, and the examiner must verify that it 
has, in fact, been reviewed.  The report of the 
examination must include a response to each of 
the following items:

A.	Does the veteran have hypertension?

a.	If the answer to item (A) is yes, the 
examiner should identify the medical 
reports that demonstrate the presence 
of hypertension and state a medical 
opinion, based on the entire record, 
as to the date of onset of the first 
clinical manifestations of 
hypertension.

b.	If the answer to item (A) is yes, the 
examiner should state a medical 
opinion, based on the entire record, 
whether it is at least as likely as 
not (i.e., probability 50 percent or 
greater) that the hypertension is the 
result of any disease or injury the 
veteran had during service. 

B.	State the diagnoses of all disorders of the 
heart the veteran currently has.

a.	For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the entire 
record, as to whether it is at least 
as likely as not (i.e., probability 50 
percent, or greater) that the disorder 
is the result of a disease, injury, or 
incident the veteran had in service.

b.	Specifically, address whether the 
heart condition was caused by 
hypertension.

C.	The rationale for any opinion expressed 
should be included in the examination 
report. If the examiner determines that it 
is not feasible to respond to any of the 
above inquiries, the examiner should 
explain why it is not feasible to respond.

D.	When all of the foregoing actions have been 
completed and all indicated development has 
been undertaken, the issues of service 
connection for a heart condition, 
characterized as paroxysmal atrial 
fibrillation, and service connection for 
hypertension should be re-adjudicated. If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




